EXHIBIT 10.2

 

WEYERHAEUSER COMPANY
2013 LONG-TERM INCENTIVE PLAN

(Amended and Restated Effective August 14, 2020)

 

 

 

--------------------------------------------------------------------------------

WEYERHAEUSER COMPANY
2013 LONG-TERM INCENTIVE PLAN

(Amended and Restated Effective August 14, 2020)

section 1.  purpose and establishment3

1.1Purpose3

1.2Replacement Plan3

section 2.  definitions3

section 3.  administration8

3.1Administration of the Plan8

3.2Administration and Interpretation by Committee8

section 4.  shares subject to the plan9

4.1Authorized Number of Shares9

4.2Share Usage10

Section 5.  eligibility11

section 6.  awards11

6.1Form and Grant of Awards11

6.2Evidence of Awards11

6.3Deferrals11

6.4Dividends and Distributions11

section 7.  options12

7.1Grant of Options12

7.2Option Exercise Price12

7.3Terms of Options12

7.4Exercise of Options12

7.5Payment of Exercise Price12

7.6Post-Termination Exercise13

7.7Incentive Stock Option Limitations14

section 8.  stock appreciation rights14

8.1Grant of Stock Appreciation Rights14

8.2Payment of SAR Amount14

section 9.  STOCK AWARDS, restricted stock and stock units15

9.1Grant of Stock Awards, Restricted Stock and Stock Units15

9.2Vesting of Restricted Stock and Stock Units15

section 10.  performance shares and performance units15

10.1Grant of Performance Shares15

10.2Grant of Performance Units15

section 11.  other stock or cash based awards16

section 12.  withholding16

12.1Withholding for Taxes or Other Obligations16

12.2Payment of Withholding Obligations16

section 13.  assignability16

section 14.  ADJUSTMENTS17

14.1Adjustment of Shares17

 

--------------------------------------------------------------------------------

14.2Dissolution or Liquidation17

14.3Change of Control17

14.4Further Adjustment of Awards19

14.5No Limitations19

14.6No Fractional Shares19

14.7Section 409A19

SECTION 15.  sECTION 162(m) PROVISIONS19

15.1Terms of Section 162(m) Awards Generally19

15.2Performance Criteria20

15.3Adjustment of Awards20

15.4Limitations21

SECTION 16.  amendment and termination21

16.1Amendment, Suspension or Termination of the Plan21

16.2Term of the Plan21

16.3Consent of Participant21

section 17.  general22

17.1No Individual Rights22

17.2Issuance of Shares22

17.3Indemnification23

17.4No Rights as a Shareholder23

17.5Compliance with Laws and Regulations23

17.6Participants in Other Countries24

17.7No Trust or Fund24

17.8Successors25

17.9Severability25

17.10Choice of Law25

17.11Legal Requirements25

section 18.  effective date25

 

 

ii

 

--------------------------------------------------------------------------------

WEYERHAEUSER COMPANY
2013 LONG-TERM INCENTIVE PLAN

(Amended and Restated Effective August 14, 2020)

section 1.  purpose and establishment

1.1Purpose

The purposes of this 2013 Long-Term Incentive Plan (as amended from time to
time, the “Plan”) is to promote the interests of Weyerhaeuser Company (the
“Company”) and its shareholders by attracting, retaining and motivating
employees, officers and directors key to the growth and success of the Company
by providing them the opportunity to acquire a proprietary interest in the
Company and to link their interests and efforts to the long-term interests of
the Company’s shareholders.

1.2Replacement Plan

This Plan replaces the Company’s 2004 Long-Term Incentive Plan and 1998
Long-Term Incentive Compensation Plan (collectively, the “Prior Plans”).  No
further awards may be made under the Prior Plans after the Effective Date (as
defined in Section 18).  

section 2.  definitions

As used in the Plan, the following definitions apply to the terms indicated
below:

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, dividend equivalent,
cash-based award or other incentive payable in cash or in shares of Common Stock
as may be designated by the Committee from time to time.

“Board” means the Board of Directors of the Company.

“Business Combination” has the meaning set forth in the definition of “Change of
Control.”

“Cause,” unless otherwise defined in the instrument evidencing an Award or, if
not provided in such instrument, in a written employment, services or other
agreement between the Participant and the Company or a Related Company, means
dishonesty, fraud, serious or willful misconduct, unauthorized use or disclosure
of confidential information or trade secrets, violation of a state or federal
criminal law involving the commission of a crime against the Company or a
felony, current use of illegal substances, or any act or omission that
substantially impairs the Company’s business, good will or reputation, in each
case as determined by the Company’s chief human resources officer or other
person performing that function or, in the case of directors and executive
officers, the Compensation Committee, whose determination shall be conclusive
and binding.

3

 

--------------------------------------------------------------------------------

“Change in Control” or “CIC” unless otherwise defined in the instrument
evidencing an Award or, if not provided in such instrument, in a written
employment, services or other agreement between the Participant and the Company
or a Related Company, means the occurrence of any of the following events:

(a)

an acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
number of then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Related Company, or (4) an acquisition by any
Person pursuant to a transaction that meets the conditions of clauses (i),
(ii) and (iii) set forth in subsection (d) of this definition of Change in
Control;

(b)

a change in the composition of the Board during any 24-consecutive month period
such that the individuals who, as of the beginning of such period, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that for purposes of this definition,
any individual who becomes a member of the Board during the period, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; and provided further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an Entity other than the Board shall not
be considered a member of the Incumbent Board; or

(c)consummation of a complete liquidation or dissolution of the Company; or

(d)

consummation in one transaction or a series of transactions undertaken with a
common purpose of a reorganization, merger or consolidation, sale of at least
60% of the Company’s outstanding securities, or sale or other disposition of all
or substantially all of the assets of the Company ( a “Business Combination”);
excluding however, such a Business Combination pursuant to which:

(i)all or substantially all of the Persons who are the beneficial owners of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination will beneficially own, directly
or indirectly, at least 60% of the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, of the Successor Company

4

 

--------------------------------------------------------------------------------

(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company's assets or stock
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities;

(ii)no Person (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or such Successor Company) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the
Business Combination; and

(iii)individuals who were members of the Incumbent Board will immediately after
the consummation of the Business Combination constitute at least a majority of
the members of the board of directors of the Successor Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” has the meaning set forth in Section 3.1.

“Common Stock” means the common stock, par value $1.25 per share, of the
Company.

“Company” means Weyerhaeuser Company, a Washington corporation.

“Compensation Committee” means the Compensation Committee of the Board.

“Covered Employee” means a “covered employee” as that term is defined in
Section 162(m)(3) of the Code or any successor provision.

“Disability” means “Disability” as defined in the instrument evidencing an Award
or, if not provided in such instrument, by the Committee or the Company’s senior
vice president of human resources for purposes of the Plan or an Award, or in a
written employment or services agreement.  Notwithstanding the foregoing, with
respect to Incentive Stock Options,

“Disability” shall have the meaning attributed to that term for purposes of
Section 422 of the Code.

“Effective Date” has the meaning set forth in Section 18.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

5

 

--------------------------------------------------------------------------------

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

“Grant Date” means the latter of (a) date on which the Committee completes the
corporate action authorizing the grant of an Award or such later date specified
by the Committee and (b) the date on which all conditions precedent to an Award
have been satisfied, provided that conditions to the exercisability or vesting
of Awards shall not defer the Grant Date.

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined in Section 422 of
the Code or any successor provision.

“Incumbent Board” has the meaning set forth in the definition of “Change of
Control.”

“Layoff” means “Layoff” as defined in the instrument evidencing an Award or, if
not provided in such instrument, by the Committee or the Company’s senior vice
president of human resources for purposes of the Plan or an Award, or in a
written employment or services agreement.

“Non-qualified Stock Option” means an Option other than an Incentive Stock
Option.

“Option” means a right to purchase Common Stock granted under Section 7.

“Option Expiration Date” means the last day of the maximum term of an Option.

“Outstanding Company Common Stock” has the meaning set forth in the definition
of “Change of Control.”

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change of Control.”

“Parent Company” means a company or other entity that, as a result of a Company
Transaction, owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries.

“Participant” means any Eligible Person to whom an Award is granted.

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 10.

“Performance Criteria” has the meaning set forth in Section 15.2.

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 10.1.

6

 

--------------------------------------------------------------------------------

“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 10.2.

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) and 14(d)(2) of the Exchange Act.

“Plan” means the Weyerhaeuser Company 2013 Long-Term Incentive Plan.

“Prior Plans” has the meaning set forth in Section 1.2.

“Related Company” means any entity that is directly or indirectly controlled by
or under common control with the Company.

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 9, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.

“Retirement,” shall mean Retirement as defined in the instrument evidencing the
Award or, if not provided in such instrument, by the Committee or the Company’s
senior vice president of human resources or other person performing that
function or in a written employment, services or other agreement between the
Participant and the Company or a Related Company.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Section 409A” means Section 409A of the Code.

“Stock Appreciation Right” or “SAR” means the right granted under Section 8.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.

“Stock Award” means an Award of shares of Common Stock granted under Section 9,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

“Stock Unit” means an Award granted under Section 9 denominated in units of
Common Stock.

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, by an Acquired Entity or with which the Company combines.

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Business Combination.

“Termination of Service,” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability, Retirement,
or Layoff.  Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s senior vice president of human

7

 

--------------------------------------------------------------------------------

resources or other person performing that function or, with respect to directors
and executive officers, by the Committee, whose determination shall be final and
binding.  Transfer of a Participant’s employment or service relationship between
the Company and any Related Company shall not be considered a Termination of
Service for purposes of an Award.  Unless the Committee determines otherwise, a
Termination of Service shall be deemed to occur if the Participant’s employment
or service relationship is with an entity that has ceased to be a Related
Company.  A Participant’s change in status from an employee of the Company or a
Related Company to a nonemployee director, consultant, advisor or independent
contractor of the Company or a Related Company or a change in status from a
nonemployee director, consultant, advisor or independent contractor of the
Company or a Related Company to an employee of the Company or a Related Company,
shall not be considered a Termination of Service.

“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.

section 3.  administration

3.1Administration of the Plan

The Plan shall be administered by the Compensation Committee, which shall be
composed of two or more directors, each of whom shall qualify as a “non-employee
director” within the meaning of Rule 16b-3(b)(3) promulgated under the Exchange
Act (or any successor definition adopted by the Securities and Exchange
Commission), an “outside director” within the meaning of Section 162(m), and an
“independent director” as defined under the New York Stock Exchange listing
standards.  Notwithstanding the foregoing, the Board or the Compensation
Committee may delegate responsibility for administering the Plan with respect to
designated classes of Eligible Persons to different committees consisting of two
or more members of the Board, subject to such limitations as the Board or the
Compensation Committee deems appropriate, except with respect to benefits to
non-employee directors and to officers subject to Section 16 of the Exchange Act
or awards subject to Section 15 of the Plan.  Members of any committee shall
serve for such term as the Board may determine, subject to removal by the Board
at any time.  To the extent consistent with applicable law, the Board or the
Compensation Committee may authorize one or more officers of the Company to
grant Awards to designated classes of Eligible Persons, within limits
specifically prescribed by the Board or the committee; provided, however, that
no such officer shall have or obtain authority to grant Awards to himself or
herself or to any person subject to Section 16 of the Exchange Act.  All
references in the Plan to the “Committee” shall be, as applicable, to the
Compensation Committee, or any other committee or any officer to whom the Board
or the Compensation Committee has delegated authority to administer the Plan.

3.2Administration and Interpretation by Committee

(a)Except for the terms and conditions explicitly set forth in the Plan, and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee composed of members of the Board, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Award to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted

8

 

--------------------------------------------------------------------------------

under the Plan; (iv) determine the terms and conditions of any Award granted
under the Plan; (v) approve the forms of notice or agreement for use under the
Plan; (vi) determine whether, to what extent, and under what circumstances
Awards may be settled in cash, shares of Common Stock or other property or
canceled or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, shares of Common Stock, other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant, subject to Section 409A and in accordance with
Section 6.3 of the Plan; (viii) interpret and administer the Plan and any
instrument evidencing an Award, notice or agreement executed or entered into
under the Plan; (ix) establish such rules and regulations as it shall deem
appropriate for the proper administration of the Plan; (x) delegate ministerial
duties to such of the Company’s employees as it so determines; (xi) waive any
terms, conditions or restrictions on any Award under such circumstances and
subject to such terms and conditions as the Committee shall deem appropriate;
and (xii) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan.  

 

(b)In no event, however, shall the Board or the Committee have the right,
without shareholder approval, to (i) lower the exercise or grant price of an
Option or SAR after it is granted, except in connection with adjustments
provided in Section 14, (ii) cancel an Option or SAR at a time when its exercise
or grant price exceeds the Fair Market Value of the underlying stock, in
exchange for cash, another option or stock appreciation right, restricted stock
or other equity award, unless the cancellation and exchange occurs in connection
with a merger, acquisition, spin-off or other similar corporate transaction or
(iii) take any other action that is treated as a repricing under generally
accepted accounting principles.

 

(c)Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any shareholder and any
Eligible Person.  A majority of the members of the Committee may determine its
actions.

section 4.  shares subject to the plan

4.1Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 14.1, the maximum
number of shares of Common Stock available for issuance under the Plan shall be:

 

(a)

10,000,000 shares reduced by the aggregate number of shares of Common Stock that
become subject to Awards and less one share for every one share that was subject
to an award granted after February 28, 2013 under the Prior Plans; plus

 

(b)(i) any authorized shares not issued or subject to outstanding awards under
the Company’s Prior Plan as of the Effective Date and (ii) any shares subject to
outstanding awards under the Prior Plan as of the Effective Date that
subsequently cease to be subject to such Awards (other than by reason of
exercise or settlement of the Awards to the extent they are exercised for or
settled in vested and non-forfeitable shares), which shares of Common Stock
shall cease, as of such date, to be available for grant and issuance under the
Prior Plan, but shall be available for issuance under the Plan.

 

9

 

--------------------------------------------------------------------------------

Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.

4.2Share Usage

(a)

If (i) any Award based on shares lapses, expires, terminates or is canceled
prior to the issuance of shares thereunder, or if shares of Common Stock are
issued under the Plan to a Participant and thereafter are forfeited to the
Company, or if an Award is settled for cash (in whole or in part) or otherwise
does not result in the issuance of all or a portion of the shares of Common
Stock subject to such Award, or (ii) after February 28, 2013 any award under the
Prior Plans based on shares lapses, expires, terminates, or is canceled prior to
the issuance of shares thereunder, or if shares of Common Stock issued under the
Prior Plans to a Participant are thereafter forfeited to the Company, or if an
award under the Prior Plans is settled for cash (in whole or in part), or
otherwise does not result in the issuance of all or a portion of the shares of
Common Stock subject to such award under the Prior Plans, then the shares
subject to such Awards or awards under the Prior Plan shall again be available
for issuance under the Plan.

 

(b)

In the event that (i) any Option or, after February 28, 2013, an option under
the Prior Plans, is exercised through the tendering of shares of Common Stock
(either actually or by attestation) or by the withholding of shares of Common
Stock by the Company or (ii) withholding tax liabilities arising from an Award
or, after February 28, 2013, an award under the Prior Plans, are satisfied by
the tendering of shares of Common Stock (either actually or by attestation) or
by the withholding of shares of Common Stock by the Company, then in each such
case the Shares so tendered or withheld shall again be available for issuance
under the Plan on a one-for-one basis, provided, however, that only the number
of shares withheld to satisfy withholding tax liabilities at the employee’s
minimum required tax withholding rate will again be available for issuance under
the Plan.

 

(c)

The number of shares of Common Stock available for issuance under the Plan shall
not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional shares of Common Stock or credited as additional
shares of Common Stock subject or paid with respect to an Award.  

(d)

The Committee shall also, without limitation, have the authority to grant Awards
as an alternative to or as the form of payment for grants or rights earned or
due under other compensation plans or arrangements of the Company.

(e)

Notwithstanding any other provision of the Plan to the contrary, the Committee
may grant Substitute Awards under the Plan. Substitute Awards shall not reduce
the number of shares authorized for issuance under the Plan. In the event that
an Acquired Entity has shares available for awards or grants under one or more
preexisting plans not adopted in contemplation of such acquisition or
combination, then, to the extent determined by the Board or the Compensation
Committee, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities that are parties to such acquisition or combination) may be used
for Awards under the Plan and shall not reduce the number of shares of Common
Stock authorized for issuance under the Plan; provided, however,

10

 

--------------------------------------------------------------------------------

that Awards using such available shares shall not be made after the date awards
or grants could have been made under the terms of such preexisting plans, absent
the acquisition or combination, and shall be made only to persons who were not
employees or directors of the Company or a Related Company prior to such
acquisition or combination. In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation is
completed is approved by the Board and that agreement sets forth the terms and
conditions of the substitution for or assumption of outstanding awards of the
Acquired Entity, those terms and conditions shall be deemed to be the action of
the Committee without any further action by the Committee, except as may be
required for compliance with Rule 16b-3 under the Exchange Act, and the persons
holding such awards shall be deemed to be Participants.

(f)

Notwithstanding the foregoing, the maximum number of shares that may be issued
upon the exercise of Incentive Stock Options shall equal the share number stated
in Section 4.1(a), subject to adjustment as provided in Section 14.1.

Section 5.  eligibility

 

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects.  The above are
“Eligible Persons.”

section 6.  awards

6.1Form and Grant of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan.  Such Awards may be
granted either alone, in addition to or in tandem with any other type of
Award.  Any Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

6.2Evidence of Awards

Awards granted under the Plan shall be evidenced by a written or electronic
instrument that shall contain such terms, conditions, limitations and
restrictions as the Committee shall deem advisable and that are not inconsistent
with the Plan.

6.3Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of any Award if and to the extent set forth in the instrument evidencing
the Award at the time of grant. If any such deferral election is permitted or
required, the Committee, in its sole discretion, shall establish rules and
procedures for such payment deferrals, which may include the grant of additional
Awards or provisions for the payment or crediting of interest or dividend
equivalents, including converting such credits to deferred stock unit
equivalents; provided, however, that the terms of any deferrals under this
Section 6.3 shall comply with all applicable law, rules and regulations,
including, without limitation, Section 409A of the Code.

6.4Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends
paid with respect to shares of Common Stock underlying an Award in a manner
determined by the Committee in its sole discretion. The Committee may apply any
restrictions to the dividends or dividend

11

 

--------------------------------------------------------------------------------

equivalents that the Committee deems appropriate. The Committee, in its sole
discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, shares of Common Stock, Restricted Stock or Stock
Units. Notwithstanding the foregoing, if any Award for which dividends or
dividend equivalents have been granted has its vesting, payment or grant
dependent upon the achievement of one or more performance goals, then the
dividends or dividend equivalents shall accrue and be paid only to the extent
the Award becomes vested or payable.  Also notwithstanding the foregoing, the
crediting of dividends or dividend equivalents must comply with or qualify for
an exemption under Section 409A.

section 7.  options

7.1Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Non-qualified Stock Options.

7.2Option Exercise Price

The exercise price for shares purchased under an Option shall be the average of
the high and low price of the Common Stock for the Grant Date (and not less than
the minimum exercise price required by Section 422 of the Code with respect to
Incentive Stock Options), except in the case of Substitute Awards.  

7.3Terms of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be 10
years from the Grant Date.  For Incentive Stock Options, the maximum term shall
comply with Section 422 of the Code

7.4Exercise of Options

(a)

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable.

(b)

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery as directed by the
Company to the Company or a brokerage firm designated or approved by the Company
of a stock option exercise agreement or notice, in a form and in accordance with
procedures established by the Committee, setting forth the number of shares with
respect to which the Option is being exercised, the restrictions imposed on the
shares purchased under such exercise agreement or notice, if any, and such
representations and agreements as may be required by the Committee, accompanied
by payment in full as described in Section 7.5.  An Option may be exercised only
for whole shares and may not be exercised for less than a reasonable number of
shares at any one time, as determined by the Committee.

7.5Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full as
directed by the Company to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased.  Such consideration
must be paid before the Company will issue the shares

12

 

--------------------------------------------------------------------------------

being purchased and must be in a form or a combination of forms acceptable to
the Committee for that purchase, which forms may include:

(a) cash;

(b) check or wire transfer;

(c) having the Company withhold shares of Common Stock that otherwise would be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;

(d) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock already owned by the Participant that on the day prior to the
exercise date have a Fair Market Value equal to the aggregate exercise price of
the shares being purchased under the Option;

(e) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by applicable law, delivery of a
properly executed exercise agreement or notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
deliver promptly to the Company the aggregate amount of sale or loan proceeds to
pay the Option exercise price and any tax withholding obligations that may arise
in connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board; or

(f) such other consideration as the Committee may permit.  

7.6Post-Termination Exercise

(a)The Committee shall establish and set forth in each instrument that evidences
an Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service.

(b)Also notwithstanding the foregoing, in case a Participant’s Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise. If a Participant’s
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant’s rights under any Option shall likewise be suspended during the
period of investigation; provided, however, that any such suspension shall not
extend the expiration date of any Option. If any facts that would constitute
termination for Cause are discovered after a Participant’s Termination of
Service, any Option then held by the Participant may be immediately terminated
by the Committee, in its sole discretion.

(c)If the exercise of the Option following a Participant’s Termination of
Service, but while the Option is otherwise exercisable, would be prohibited
solely because the issuance of Common Stock would violate either the
registration requirements under the Securities Act or the Company’s insider
trading policy, then the Option shall remain exercisable until the earlier of
(i) the Option Expiration Date and (ii) the expiration of a period of three
months (or such longer period of time as determined by the Committee in its sole
discretion) after the Participant’s

13

 

--------------------------------------------------------------------------------

Termination of Service during which the exercise of the Option would not be in
violation of such Securities Act or insider trading policy requirements.

7.7Incentive Stock Option Limitations

Notwithstanding any other provisions of the Plan, the terms of any Incentive
Stock Options shall in addition comply in all respects with Section 422 of the
Code, or any successor provision, and any applicable regulations
thereunder.  Persons who are not employees of the Company or one of its parent
or subsidiary corporations (as such terms are defined for purposes of Section
422 of the Code) may not be granted Incentive Stock Options.  To the extent that
the aggregate Fair Market Value of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year exceeds $100,000 (or, if different, the maximum limitation in
effect at the time of grant under the Code), such portion in excess of $100,000
shall be treated as Nonqualified Stock Options.  If any Participant shall make
any disposition of shares of Common Stock issued pursuant to the exercise of an
Incentive Stock Option under any circumstances described in Section 421(b) of
the Code (relating to certain disqualifying dispositions), such Participant
shall notify the Company of such disposition.

section 8.  stock appreciation rights

8.1Grant of Stock Appreciation Rights

The Committee may grant stock appreciation rights (“Stock Appreciation Rights”
or “SARs”) to Participants at any time and on such terms and conditions as the
Committee shall determine in its sole discretion.  A SAR may be granted in
tandem with an Option (“tandem SAR”) or alone (“freestanding SAR”).  The grant
price of a tandem SAR shall be equal to the exercise price of the related
Option. The grant price of a freestanding SAR shall be established in accordance
with procedures for Options set out in Section 7.2.  A SAR may be exercised upon
such terms and conditions and for the term as the Committee determines in its
sole discretion; provided, however, that, subject to earlier termination in
accordance with the terms of the Plan and the instrument evidencing the SAR, the
maximum term of a freestanding SAR shall be 10 years, and in the case of a
tandem SAR, (a) the term shall not exceed the term of the related Option and
(b) the tandem SAR may be exercised for all or part of the shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option, except that the tandem SAR may be exercised only
with respect to the shares for which its related Option is then exercisable.

8.2Payment of SAR Amount

Upon the exercise of a SAR, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying: (a) the difference
between the Fair Market Value of the Common Stock on the date of exercise over
the grant price of the SAR by (b) the number of shares with respect to which the
SAR is exercised.  At the discretion of the Committee as set out in the
instrument evidencing the Award, the payment upon exercise of a SAR may be in
cash, in shares of equivalent value, in some combination thereof or in any other
manner approved by the Committee in its sole discretion.

14

 

--------------------------------------------------------------------------------

section 9.  STOCK AWARDS, restricted stock and stock units

9.1Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

9.2Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 12, (a)
the shares of Restricted Stock covered by each Award of Restricted Stock shall
become freely transferable by the Participant, and (b) Stock Units shall be paid
in shares of Common Stock or, if set out in the instrument evidencing the
Awards, in cash or a combination of cash and shares of Common Stock.  Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.

section 10.  performance shares and performance units

10.1Grant of Performance Shares

The Committee may grant Awards of performance shares (“Performance Shares”),
designate the Participants to whom Performance Shares are to be awarded, and
determine the number of Performance Shares and the terms and conditions of each
such Award.  Performance Shares shall consist of a unit valued by reference to a
designated number of shares of Common Stock, the value of which may be paid to
the Participant by delivery of shares of Common Stock or, if set out in the
instrument evidencing the Award, of such property as the Committee shall
determine, including without limitation, cash, shares of Common Stock, or other
property, or any combination thereof, upon the attainment of performance goals,
as established by the Committee, and other terms and conditions specified by the
Committee.  The amount to be paid under an Award of Performance Shares may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

10.2Grant of Performance Units

The Committee may grant Awards of performance units (“Performance Units”),
designate the Participants to whom Performance Units are to be awarded, and
determine the number of Performance Units and the terms and conditions of each
such Award.  Performance Units shall consist of a unit valued by reference to a
designated amount of cash or property other than shares of Common Stock, which
value may be paid to the Participant by delivery of the cash or such property as
the Committee shall determine, including, without limitation, cash, shares of
Common Stock, other property, or any combination thereof, upon the attainment of
performance goals, as established by the Committee, and other terms and
conditions specified by the Committee.  The Amount to be paid under an Award of
Performance Units may be adjusted on the basis of such further consideration as
the Committee shall determine in its sole discretion.  

15

 

--------------------------------------------------------------------------------

section 11.  other stock or cash based awards

 

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

section 12.  withholding

12.1Withholding for Taxes or Other Obligations

The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other
obligations”).  Notwithstanding any other provision of the Plan to the contrary,
the Company shall not be required to issue any shares of Common Stock or
otherwise settle an Award under the Plan until such tax withholding obligations
and other obligations are satisfied and shall not be required to issue any
shares of Common Stock or otherwise settle an Award under the Plan; provided,
however, such payment or satisfaction of tax withholding or other obligations
may not be delayed in such a way as to cause such issuance or settlement to not
be in compliance with Section 409A of the Code.

12.2Payment of Withholding Obligations

The Committee may permit or require a Participant to satisfy all or part of his
or her tax withholding obligations and other obligations by (a) paying cash to
the Company, (b) having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant, (c) having
the Company withhold a number of shares of Common Stock that would otherwise be
issued to the Participant (or become vested in the case of Restricted Stock)
having a Fair Market Value equal to the tax withholding obligations and other
obligations, or (d) surrendering a number of shares of Common Stock the
Participant already owns having a value equal to the tax withholding obligations
and other obligations. The value of the shares so withheld or tendered may not
exceed the employee's minimum required tax withholding rate or such other rate
as may be approved by the Committee so long as such withholding does not result
in adverse treatment for financial accounting purposes.

section 13.  assignability

 

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by the Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except that to the extent the Participant designates one or
more beneficiaries on a Company-approved form who may exercise the Award or
receive payment under an Award after the Participant’s death.  During a
Participant’s lifetime, an Award may be exercised only by the
Participant.  Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Code with respect to Stock Options, the Committee, in its
sole discretion, may permit a Participant to assign or transfer an Award without
consideration, subject to such terms and conditions as the Committee shall
specify.

16

 

--------------------------------------------------------------------------------

section 14.  ADJUSTMENTS

14.1Adjustment of Shares

(a)

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, extraordinary cash dividend, distribution to shareholders other
than a normal cash dividend, or other change in the Company’s corporate or
capital structure results in (i) the outstanding shares of Common Stock, or any
securities exchanged therefore or received in their place, being exchanged for a
different number or kind of securities of the Company or (ii) new, different or
additional securities of the Company or of any other company being received by
the holders of shares of Common Stock, then the Committee shall make
proportional adjustments, taking into consideration the accounting and tax
consequences, in (A) the maximum number and kind of securities available for
issuance under the Plan; (B) the maximum number and kind of securities issuable
as Incentive Stock Options as set forth in Section 4.2; (C) the maximum number
and kind of securities set forth in Section 15.4; (D) the number and kind of
securities that are subject to any outstanding Awards and the per share exercise
or grant price of such securities, without any change in the aggregate price to
be paid therefor.  The determination by the Committee as to the terms of any of
the foregoing adjustments shall be conclusive and binding.

(b)

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.  Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Business Combination shall not be
governed by this Section 14.1, but shall be governed by Sections 14.2 and 14.3,
respectively.

14.2Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

14.3Change of Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or,
if not provided for in such instrument, in a written employment, services or
other agreement between the Participant and the Company or a Related Company, in
the event of a Change of Control:

(a)If the Change of Control is a Business Combination in which Awards, other
than Performance Shares and Performance Units, could be converted, assumed,
substituted for or replaced by the Successor Company, then, if and to the extent
that the Successor Company converts, assumes, substitutes or replaces an Award,
the vesting restrictions or forfeiture provisions applicable to such Award shall
not be accelerated or lapse, and all such vesting restrictions or forfeiture
provisions shall continue with respect to any shares of the Successor

17

 

--------------------------------------------------------------------------------

Company or other consideration that may be received with respect to such Award.
If and to the extent that such Awards are not converted, assumed, substituted
for or replaced by the Successor Company, such Awards shall become fully vested
and exercisable or payable, and all applicable restrictions or forfeiture
provisions shall lapse, immediately prior to the Change of Control and such
Awards shall terminate at the effective time of the Change of Control.

If the Change of Control is not a Business Combination in which Awards, other
than Performance Shares and Performance Units, could be converted, assumed,
substituted for or replaced by the Successor Company, all outstanding Awards,
other than Performance Shares and Performance Units, shall become fully vested
and exercisable or payable, and all applicable restrictions or forfeiture
provisions shall lapse, immediately prior to the Change of Control and shall
terminate at the effective time of the Change of Control.

For the purposes of this Section 14.3(a), an Award shall be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Business Combination the option or right confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Business Combination, the consideration (whether stock,
cash or other securities or property) received in the Business Combination by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Business
Combination is not solely common stock of the Successor Company, the Committee
may, with the consent of the Successor Company, provide for the consideration to
be received pursuant to the Award, for each share of Common Stock subject
thereto, to be solely common stock of the Successor Company substantially equal
in Fair Market Value to the per share consideration received by holders of
Common Stock in the Business Combination. The determination of such substantial
equality of value of consideration shall be made by the Committee, and its
determination shall be conclusive and binding.

(b)All Performance Shares or Performance Units earned and outstanding as of the
date the Change of Control is determined to have occurred and for which the
payout level has been determined shall be payable in full in accordance with the
payout schedule pursuant to the instrument evidencing the Award. Any remaining
outstanding Performance Shares or Performance Units (including any applicable
performance period) for which the payout level has not been determined shall be
payable in accordance with the terms and payout schedule pursuant to the
instrument evidencing the Award. Any existing deferrals or other restrictions
not waived by the Committee in its sole discretion shall remain in effect.  

(c)Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change of Control that is a Business
Combination that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Business Combination and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Business Combination, or, in the event the Business Combination is
one of the transactions listed under subsection (c) in the definition of
Business Combination or otherwise does not result in direct receipt of
consideration by holders of Common Stock, the value of the deemed per share
consideration received, in each case as determined by the Committee in its sole

18

 

--------------------------------------------------------------------------------

discretion, multiplied by the number of shares of Common Stock subject to such
outstanding Awards (to the extent then vested and exercisable or whether or not
then vested and exercisable, as determined by the Committee in its sole
discretion) exceeds (y) if applicable, the respective aggregate exercise price
or grant price for such Awards.  

(d)For the avoidance of doubt, nothing in this Section 14.3 requires all
outstanding Awards to be treated similarly.

14.4Further Adjustment of Awards

Subject to Sections 14.2 and 14.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms,
conditions, or duration of, or restrictions on, Awards so as to provide for
earlier, later, extended or additional time for exercise, lifting restrictions
and other modifications, and the Committee may take such actions with respect to
all Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change of control that is the reason for such action.  

14.5No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

14.6No Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment, and any fractional shares resulting from such adjustment shall be
disregarded.

14.7Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 14 to Awards that are considered
“deferred compensation” within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made
pursuant to this Section 15 to Awards that are not considered “deferred
compensation” subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.

SECTION 15.  sECTION 162(m) PROVISIONS

15.1Terms of Section 162(m) Awards Generally

Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines, at the time Awards are granted to a Participant who is, or
is likely to be as of the end of the tax year

19

 

--------------------------------------------------------------------------------

in which the Company would claim a tax deduction in connection with such Award,
a Covered Employee, then the Committee may provide that this Section 15 is
applicable to such Award.

15.2Performance Criteria

This Section 15 is not intended to apply to any Options or SARs granted under
the Plan.  However, if an Award is subject to this Section 15, then the lapsing
of restrictions thereon and the distribution of cash, shares of Common Stock or
other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of one of
or any combination of the following “performance criteria” for the Company as a
whole or any affiliate or business unit of the Company, as reported or
calculated by the Company: cash flows (including, but not limited to, operating
cash flow, free cash flow or cash flow return on capital); working capital;
earnings per share; book value per share; operating income (including or
excluding depreciation, amortization, extraordinary items, restructuring charges
or other expenses); funds from operations and funds from operations per share;
revenues; operating margins; return on assets; return on equity; return on net
assets; debt; debt plus equity; market or economic value added; stock price
appreciation; total shareholder return; cost control; strategic initiatives;
market share; net income; return on invested capital; improvements in capital
structure; or customer satisfaction, employee satisfaction, services
performance, subscriber, cash management or asset management metrics (together,
the “Performance Criteria”).

Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other corporations or a market index. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
Accounting Standards Codification 225-20 or in Management’s Discussion and
Analysis of Financial Condition and Results of Operations appearing in the
Company’s annual report to shareholders for the applicable year,
(vi) acquisitions or divestitures, (vii) foreign exchange gains and losses,
(viii) gains and losses on asset sales, and (ix) impairments. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that satisfies the requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

The Committee shall certify in writing that any Performance Criteria have been
met prior to settling any Award subject to Performance Criteria.

15.3Adjustment of Awards

Notwithstanding any provision of the Plan other than Section 15, with respect to
any Award that is subject to this Section 15, the Committee may adjust
downwards, but not upwards, the amount

20

 

--------------------------------------------------------------------------------

payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
Disability of the Covered Employee or a Change in Control.

15.4Limitations

Subject to adjustment from time to time as provided in Section 14.1, no
Participant may be granted during any calendar year (i) Options or SARs with
respect to more than 2,000,000 shares, and (ii) Awards other than Options and
SARs that are intended to comply with the performance-based exception under Code
Section 162(m) and are denominated in shares under which more than 1,000,000
shares of Common Stock may be earned in each 12 months in the performance
period. During any calendar year, no Participant may be granted Awards other
than Options and SARs that are intended to comply with the performance-based
exception under Code Section 162(m) and are denominated in cash under which more
than $10,000,000 may be earned in each 12 months in the performance period. Each
of the limitations in this section shall be multiplied by two with respect to
Awards granted to a Participant during the first calendar year in which the
Participant commences employment with the Company.  If an Award is cancelled,
the cancelled Award shall continue to be counted toward the applicable
limitation in this section.

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 15 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.

SECTION 16.  amendment and termination

16.1Amendment, Suspension or Termination of the Plan

The Board or the Compensation Committee of the Board may amend, suspend or
terminate the Plan or any portion of the Plan at any time and in such respects
as it shall deem advisable; provided, however, that, to the extent required by
applicable law, regulation or stock exchange rule other than Section 162(m) of
the Code, shareholder approval shall be required for any amendment to the Plan;
and provided, further, that any amendment that requires shareholder approval may
be made only by the Board. Subject to Section 16.3, the Committee may amend the
terms of any outstanding Award, prospectively or retroactively.

16.2Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate 10 years
from the Effective Date.  After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and
conditions.  Notwithstanding the foregoing, no Incentive Stock Options may be
granted more than 10 years after the earlier of approval by the Board or the
shareholders of the Plan (or any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code).

16.3Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any

21

 

--------------------------------------------------------------------------------

rights under any outstanding Award under the Plan.  Except as otherwise
determined by the Committee, any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option.  Notwithstanding the foregoing, any adjustments made pursuant to Section
14 shall not be subject to these restrictions.

section 17.  general

17.1No Individual Rights

(a)

person or Participant shall have any claim to be granted any Award under the
Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

(b)

Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

17.2Issuance of Shares

(a)

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

(b)

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.  

(c)

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (i) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and
(ii) such other action or agreement by the Participant as may from time to time
be necessary to comply with the federal, state and foreign securities laws. At
the option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or

22

 

--------------------------------------------------------------------------------

such other agreement as may be in use by the Company at such time that describes
certain terms and conditions applicable to the shares.

(d)

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

17.3Indemnification

Each person who is or shall have been a member of the Board or a committee
appointed by the Board or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person’s own
behalf, unless such loss, cost, liability or expense is a result of such
person’s own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

17.4No Rights as a Shareholder

Unless otherwise provided by the instrument evidencing the Award or, if not
provided in such instrument, in a written employment or services agreement, no
Award other than a Stock Award, shall entitle the Participant to any cash
dividend, voting or other right of a shareholder unless and until the date of
issuance under the Plan of the shares that are the subject of such Award.

17.5Compliance with Laws and Regulations

(a)

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of Section
422 of the Code.

 

(b)

The Plan and Awards granted under the Plan are intended to be exempt from the
requirements of Section 409A of the Code to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the exclusion applicable to stock options, stock
appreciation rights and certain other equity-based compensation under Treasury
Regulation Section 1.409A-1(b)(5), or otherwise.  To the extent Code
Section 409A is applicable to the Plan or any Award granted under the Plan, it
is intended that the Plan and any Awards granted under the Plan comply with the
deferral, payout and other limitations and restrictions imposed under Code
Section 409A.  Notwithstanding any other

23

 

--------------------------------------------------------------------------------

provision of the Plan or any Award granted under the Plan to the contrary, the
Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions.  

 

Without limiting the generality of the foregoing, and notwithstanding any other
provision of the Plan or any Award granted under the Plan to the contrary, with
respect to any payments and benefits under the Plan or any Award granted under
the Plan to which Code Section 409A applies, all references in the Plan or any
Award granted under the Plan to the termination of the Participant's employment
or service are intended to mean the Participant's “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i).  In addition, if the
Participant is a “specified employee” within the meaning of Code Section 409,
then to the extent necessary to avoid subjecting the Participant to the
imposition of any additional tax under Code Section 409A, amounts that would
otherwise be payable under the Plan or any Award granted under the Plan during
the six-month period immediately following the Participant's “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid
to the Participant during such period, but shall instead be accumulated and paid
to the Participant (or, in the event of the Participant's death, the
Participant's estate) in a lump sum on the first business day after the earlier
of the date that is six months following the Participant's separation from
service or the Participant's death.  

 

Notwithstanding any other provision in the Plan to the contrary, the Committee,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify the Plan
and any Award granted under the Plan so that the Award qualifies for exemption
from or complies with Code Section 409A; provided, however, that the Committee
makes no representations that Awards granted under the Plan shall be exempt from
or comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to Awards granted under the Plan.

17.6Participants in Other Countries

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures and subplans
and the like as may be necessary or desirable to comply with provisions of the
laws of other countries in which the Company or any Related Company may operate
or have employees to ensure the viability of the benefits from Awards granted to
Participants employed in such countries or jurisdictions, meet the requirements
that permit the Plan to operate in a qualified or tax-efficient manner, comply
with applicable foreign laws and to meet the objectives of the Plan.

17.7No Trust or Fund

The Plan is intended to constitute an “unfunded” plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

24

 

--------------------------------------------------------------------------------

17.8Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business or assets of the Company.

17.9Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

17.10Choice of Law

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.  Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.

17.11Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

section 18.  effective date

 

The effective date (the “Effective Date”) is the date on which the Plan is
approved by the shareholders of the Company. If the shareholders of the Company
do not approve the Plan within 12 months after the Board’s adoption of the Plan,
any Incentive Stock Options granted under the Plan will be treated as
Nonqualified Stock Options.

25

 